Citation Nr: 1606768	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ankle disability prior to October 23, 2009.

2.  Entitlement to a rating in excess of 10 percent for left ankle disability from October 23, 2009. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This matters was previously before the Board in May 2011 and April 2012.  In May 2011, the Board denied the claim for a compensable rating for the left ankle disability prior to October 23, 2009, and assigned a 10 percent rating for the disability from October 23, 2009, to the present.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Partial Remand and an Amended Joint Motion for Partial Remand (Joint Motion), which asked the Court to partially vacate and remand the May 2011Board decision with respect to the claim for a compensable disability rating prior to October 23, 2009, and for a disability rating greater than 10 percent from that date for the left ankle disability.  The parties requested that the decision not be disturbed with regards to the assignment of a 10 percent disability rating from October 23, 2009.  

In accordance with the Joint Motion, this matter was remanded in April 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 In April 2012, the Board remanded this matter in order to request additional records of providers that had treated the Veteran for his service-connected left ankle disability, to include Drs. R.J.P. and A.D., and to schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left ankle disability.  In November 2012, the Veteran's representative informed VA that all records of Drs. R.J.P. and A.D, were already associated with the Veteran claims file and that the Veteran was seeing an additional provider, Dr. C., whose records were then subsequently obtained.  The Veteran was then scheduled for a VA examination in February 2015.  The Veteran failed to report for this examination.  The Veteran's representative, however, in a June 2015 letter indicated that the Veteran did not intentionally miss the appointment.  

The Veteran reported that he was going through a divorce and that his wife had been throwing away his mail and not relaying messages.  He indicated that he would call the VA to ask them to reschedule the appointment.  The record does not disclose whether he called to reschedule.  Given the reported absence of notice of the examination, the Veteran should be afforded a new examination opportunity.  The Board's previous remand pointed out why the examination was necessary.  

The Veteran's representative has made requests to the AOJ and the Board for copies of evidence referenced in a supplemental statement of the case (SSOC) issued in April 2015.  The AOJ specifically reported that it had considered records of treatment at the Gainesville, Florida VA Medical Center (VAMC) and the Saint Augustine Community Based Outpatient Clinic (CBOC) dated from 2011 to 2015; and a letter from the Gainesville VAMC dated March 27, 2015, reporting that the Veteran had failed to report for an examination.  The representative has not been provided with these records; but more significantly, these records do not appear in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Insure that treatment records from Gainesville, Florida VA Medical Center (VAMC) and the Saint Augustine Community Based Outpatient Clinic (CBOC) dated from 2011 to 2015 are associated with the claims file.

2.  Insure that the Marc 27, 2015 letter from the Gainesville VAMC is associated with the claims file.

3.  Consider the representative's Freedom of Information Act request for copies of the records in paragraphs 1 and 2.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle disability.  

The Veteran s claims file should be made available and reviewed by the examiner.  The examiner shall note such review, and identify and discuss important medical and lay evidence gleaned there from, in an examination report.

The examiner then shall describe and discuss the evidence of all relevant left ankle symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.

The examiner's findings must specifically include (1) range of motion (including an opinion as to the severity of any limitation of motion), (2) the presence of any ankylosis, and (3) any joint abnormalities.  

The examiner should also report any additional limitation of motion due to pain, weakness, easy fatigability, or flare-ups of the left ankle or right ankle symptomatology.  

The examiner should record the Veteran's reports of limitation during flare-ups.

The examiner should note any instability or weakness of the left ankle.
  
If any requested opinion cannot be provided without resort to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the opinion to be provided.

2.  If any benefit sought on appeal remains denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

